Citation Nr: 9922713	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  92-05 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to service connection for residuals of a neck 
injury.

Whether the veteran filed a timely substantive appeal with 
the issues of service connection for post-traumatic stress 
disorder (PTSD) and tinnitus, and for increased (compensable) 
evaluations for sinusitis and bilateral hearing loss?

Entitlement to an increased evaluation for residuals of a 
back injury with degenerative joint disease of the lumbar 
spine, currently rated as 40 percent disabling.

Entitlement to a higher rating for residuals of a left knee 
injury, initially assigned a 10 percent evaluation.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from December 1941 to 
September 1945 and from November 1945 to December 1948.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1991 and later RO rating decisions that denied 
service connection for residuals of a neck injury, residuals 
of a right knee injury, PTSD, and tinnitus; granted service 
connection for residuals of a left knee injury and assigned a 
10 percent rating, and granted service connection for 
bilateral hearing loss and assigned a zero percent rating; 
increased the evaluation for residuals of a back injury with 
degenerative joint disease of the lumbar spine from zero to 
40 percent; denied an increased (compensable) rating for 
sinusitis; and denied a total rating for compensation 
purposes based on individual unemployability.  In February 
1994, the Board remanded the case to the RO for additional 
development.

A February 1997 RO rating decision denied service connection 
for residuals of a right knee injury and the veteran was 
notified of this determination in April 1997.  He did not 
file a timely notice of disagreement with this determination 
and this issue will not be considered by the Board.  
38 C.F.R. § 20.201 (1998).

The Board has classified the issues of entitlement to service 
connection for PTSD and tinnitus, and entitlement to 
increased (compensable) evaluations for sinusitis and 
bilateral hearing loss as shown on the first page of this 
decision.  These issues and the issues of entitlement to a 
higher rating for residuals of a left knee injury, initially 
assigned a 10 percent rating, and entitlement to a total 
rating for compensation purposes based on individual 
unemployability will be addressed in the remand section of 
this decision.


FINDINGS OF FACT

1.  The veteran sustained injuries while making parachute 
jumps in service and his current cervical spine disability is 
related to such incident.

2.  The low back disability is manifested primarily by marked 
limitation of motion, occasional muscle spasm and tenderness, 
mild neurological deficits, and myofascial syndrome that 
produces no more than severe functional impairment; 
neurological deficits or other symptoms due to the service-
connected low back disability that produce pronounced attacks 
with little intermittent relief are not found.


CONCLUSIONS OF LAW

1.  Cervical spondylosis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The criteria for a rating in excess of 40 percent for 
residuals of a back injury with degenerative joint disease of 
the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5292, 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Neck Injury

A.  Factual Background

The veteran had active service from December 1941 to 
September 1945 and from November 1945 to December 1948.

Service medical records show that the veteran sustained 
injuries, including an injury to the low and mid back, in a 
parachute jump.  The report of his medical examination for 
separation from service in September 1945 notes that he 
sustained a back injury when he landed on his head in a 
parachute jump in March 1945.  It was noted that he had 
occasional dizziness.  These records do not reveal the 
presence of a neck injury, and the report of his medical 
examination for separation from service in December 1948 was 
negative for a neck disorder.

VA and private medical records, including medical documents 
received from the Social Security Administration (SSA) in 
1994, show that the veteran was treated and evaluated for 
various conditions since separation from service.  The more 
salient medical reports with regard to the claim for service 
connection for residuals of a neck injury are discussed in 
the following paragraphs of this section of the Board's 
decision.

In November 1949, the veteran underwent a VA medical 
examination.  At this examination there were no complaints or 
findings regarding a neck injury.

Private medical reports of the veteran's treatment in 1974 
note that the veteran sustained injuries to his head and back 
at work in 1971 when he fell off a truck.  A report from 
Andrew H. McGinnis, M.D., dated in November 1974 notes a 
well-documented history of degenerative joint disease of the 
cervical spine and residuals of a cerebral concussion.  It 
was noted that the degenerative joint disease of the cervical 
spine was possibly related to his fall.  The private medical 
reports of his treatment in the 1970's and 1980's also show 
the impression of post-status cerebral vascular accident.

VA medical reports of the veteran's treatment in 1989 show 
that an X-ray of the cervical spine was taken in June 1989.  
The reported findings were minimal degenerative spur and 
narrowing at the C6-7 disc space.

The veteran underwent a VA medical examinations in January 
1991.  The impression at a VA neurological examination was 
severe cervical and especially lumbar spondylosis most likely 
related to parachute jump injury in 1945.  At a VA orthopedic 
examination the assessment was degenerative joint disease of 
the cervical spine from previous neck injury.  It was noted 
that he had a history of cerebrovascular accident in addition 
to 4 previous myocardial infarctions.

The veteran submitted photographs of himself in uniform while 
in service and testimony at a hearing in October 1992.  His 
wife also testified, and the testimony was to the effect that 
the veteran's current neck problems were due to a parachute 
injury while in service.

In February 1994, the Board remanded the case to the RO for 
additional development, including VA orthopedic and 
neurological examinations of the veteran in order to 
determine the nature and extent of the residuals of a neck 
injury and to obtain an opinion as to the etiology of such 
residuals.  

The veteran underwent VA orthopedic and neurological 
examinations in May 1994.  At the orthopedic examination, 
degenerative disease of the cervical spine was noted.  The 
examiner reported that the veteran's file was voluminous and 
that the records were not reviewed.  The impression at the 
neurological examination was history of cerebrovascular 
accident with right hemiparesis, resolved per history 
reported by the veteran.  By written history, it was noted 
that there was residual of right hemiparesis found on 
examination.  The limitation of motion of the cervical spine 
was not considered consistent with the X-ray evidence.

A private medical report of the veteran's hospitalization 
from August to September 1995 shows a principal diagnosis of 
multiple sclerosis.  Clinical records of this hospitalization 
reveal a neurological history dating back to the age of 19 
when he was watching a welder and suddenly lost his vision 
that remained lost for 2 weeks.  At the age of 25 he was 
injured in a parachute jump and was paraplegic for several 
months.  He reported multiple insults, called "strokes" 
over the years.  The impression was quadriparesis, cause 
undetermined, rule out multiple sclerosis and rule out 
diffuse vascular disease.

In June 1996, the veteran underwent a VA orthopedic 
examination.  The diagnosis was severe arthrofibrosis of the 
cervical spine with obvious clinical evidence of degenerative 
joint disease and cervical strain and sprain.

In July 1996, the veteran underwent a VA neurological 
examination.  It was noted that he had a history of cervical 
spine disease.  His history was not consistent with a 
diagnosis of multiple sclerosis.  He had a history of 
cerebrovascular accident and of white matter change on an MRI 
(magnetic resonance imaging) of the brain that were more 
consistent with vasculopathy rather than immunologic 
demyelinating basis.  He was recommended for a cervical MRI 
to determine whether he had multiple sclerosis.  

A private medical report of the veteran's MRI of the cervical 
spine in July 1996 shows the impression of cervical 
spondylosis.  It was noted that there was a left spur at C5-
6, central right bulging at C5-6, and a small central disc 
herniation at C3-4.

A VA medical report dated in July 1996 notes that the July 
1996 MRI of the veteran's cervical spine was reviewed.  It 
was concluded that it was possible that the veteran had 
multiple sclerosis, but his examination and clinical course 
suggested other etiologies for his difficulties.


B.  Legal Analysis

The veteran's claims for service connection for residuals of 
a neck injury and for an increased rating for the back 
disorder discussed in Section II of this decision are well 
grounded, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service medical records reveal that the veteran sustained 
injuries in a parachute jump and had complaints of dizziness, 
but these records do not show residuals of a neck injury.  
Nor were such residuals found at the time of his medical 
examination for separation from service in December 1948.  
The post-service medical records do not demonstrate the 
presence of a cervical spine disorder until the early 1970's, 
many years after service.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this case, 
the post-service medical evidence reveals that the veteran 
sustained a concussion in a fall at work in 1971.  While the 
medical evidence indicates that the veteran's cervical spine 
disorder may be related to his fall in 1971, there is no 
medical evidence specifically linking his cervical spine 
disability to this incident.  Whereas, the VA report of the 
veteran's medical examination in January 1991 notes that his 
cervical spondylosis is most likely related to the parachute 
injury in service.

In 1994, the Board remanded the case to the RO in order to 
have the veteran undergo medical examinations to determine 
the nature and extent of the residuals of a neck injury and 
to obtain an opinion as to the etiology of any such 
residuals.  The veteran underwent various medical evaluations 
in the 1990's that revealed the presence of cervical 
spondylosis, but there is no medical evidence of record to 
rebut the opinion in the report of the January 1991 VA 
medical examination that links the veteran's cervical spine 
disorder to an incident of service.

After consideration of all the evidence, including the 
testimony of the veteran and his wife, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran's cervical spondylosis is related to a parachute 
injury in service.  Under the circumstances, the veteran's 
claim for service connection for residuals of a neck injury, 
cervical spondylosis, is granted with application of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Evaluation for Residuals of a Back Injury with 
Degenerative Joint Disease of the Lumbar Spine

A.  Factual Background

A September 1945 RO rating decision granted service 
connection for residuals of a back injury and assigned a 
zero percent rating, effective from September 1945.  This 
rating was terminated during the veteran's active service 
from November 1945 to December 1948 and resumed, effective 
from December 1948.  This rating remained in effect until an 
April 1991 RO rating decision increased it to 40 percent, 
effective from May 1989.

VA and private medical records, including medical documents 
received from the Social Security Administration (SSA) in 
1994, show that the veteran was treated and evaluated for 
various conditions since 1989.  The more salient medical 
reports with regard to the claim for an increased evaluation 
for the residuals of a back disorder with degenerative joint 
disease of the lumbar spine are discussed in the following 
paragraphs of this section of the Board's decision.

At the January 1991 VA neurological examination the veteran 
complained of severe low back pain that radiated to his right 
knee.  There was diminished pin prick of the right body 
diffusely and he was hyperreflexic on the right as compared 
to the left with a positive Babinski.  There appeared to be 
superimposed sensory loss in the right L4-5 distribution.  
The impression was lumbar stenosis.  It was noted that he was 
greatly limited in his degree of function by his chronic back 
pain.  

At the January 1991 VA orthopedic examination the veteran's 
forward flexion of the lumbar spine was limited to 20 
degrees.  Rotation, bilaterally, was limited to approximated 
20 degrees.  It was noted that previous X-rays and a CT 
(computed tomography) scan of the lumbosacral spine were 
reviewed.  The assessment was degenerative joint disease of 
the lumbar spine.  It was noted that the veteran was severely 
limited from his orthopedic problem, but also due to his 
history of cerebrovascular accident and 4 previous myocardial 
infarctions.

The veteran submitted photographs of himself in uniform while 
in service and testimony at a hearing before the undersigned 
in October 1992.  His wife also testified, and the testimony 
was to the effect that the veteran had low back pain that 
produces functional impairment, such as limiting his ability 
to walk.

At a VA spine examination in May 1994, spinal motion was not 
attempted because the veteran complained of dizziness and 
falls, and instability when in a standing position.  
Palpation of the thoracolumbar spine revealed tenderness from 
T-10 to the lumbosacral junction at the adjacent 
paravertebral muscles.  The diagnosis was post traumatic 
degenerative disease affecting the lumbar spine.

At a VA neurological examination in May 1994, there was no 
tenderness to palpation of the spine.  His truncal flexion 
was approximately 10 degrees for flexion and extension and 
approximately 20 degrees for lateral flexion and rotation.  
It was noted that there was probable myofascial pain syndrome 
accounting for marked limitation of motion and severe pain 
with movement.

A private medical report of the veteran's hospitalization 
from August to September 1995 shows a principal diagnosis of 
multiple sclerosis.  Clinical records of this hospitalization 
reveal a neurologic history dating back to the age of 19 when 
he was watching a welder and suddenly lost his vision that 
remained lost for 2 weeks.  At the age of 25 he was injured 
in a parachute jump and was paraplegic for several months.  
He reported multiple insults, called "strokes" over the 
years.  The impression was quadriparesis, cause undetermined, 
rule out multiple sclerosis and rule out diffuse vascular 
disease.

At the VA orthopedic examination in June 1996, the veteran 
was in an electric wheelchair.  He was unable to get into a 
regular chair or on to a table, thereby limiting the 
examination.  During the examination of his lumbar spine, he 
was able to get out of the wheelchair for a very short period 
of time.  While standing his trousers were removed.  The 
thoracolumbar spine revealed tenderness over the entire 
paravertebral muscles and spinous processes.  In the seated 
position, an obvious lumbar mild scoliosis was noted.  The 
thoracolumbar motion could not be assessed.  The diagnosis 
was chronic lumbar strain and sprain with lumbar scoliosis 
and most probable degenerative joint disease.

At the July 1996 VA neurological examination the veteran's 
lower and upper extremities showed 2+ deep tendon reflexes.  
Plantar responses were not elicitable.  There was no clonus 
at the ankles.  There was no evidence of spasticity in the 
lower extremities.  There was diminished vibratory sensation 
in both lower extremities.  Otherwise, pin prick and cold 
sensation were symmetrical.  It was noted that he had a 
history of cervical spine disease and that the history and 
examination were not consistent with a diagnosis of multiple 
sclerosis.

An October 1996 VA medical document shows that the veteran's 
medical records were reviewed.  It was noted that the veteran 
was admitted at a private medical hospital for a left 
cerebral vascular accident for mild right upper extremity 
weakness and slurred speech in 1981.  There was no weakness 
of the lower extremities when he was hospitalized at a 
private medical facility in August 1995.  It was noted that 
his examinations were limited by his pain and diminished 
effort.  There was no clinical or electrophysiologic evidence 
to support the diagnosis of multiple sclerosis.  It was noted 
that a VA medical examination in May 1994 revealed no 
residuals to support cerebral vascular accident.  It was 
concluded that the veteran had degenerative joint disease and 
myofascial pain syndrome affecting his lower extremities.

At a VA medical examination in February 1998, the veteran's 
lumbar spine was tender to palpation from L1 through the 
lumbosacral junction.  The paravertebral muscles had more 
sensitivity on the right than the left.  In the mid portion 
there was a reddened area with a mild indentation.  There was 
no evidence of foot drop.  He could dorsiflex both feet and 
maintain them into -5 degrees of dorsiflexion, bilaterally, 
with strength intact.  The examiner was able to passively 
straight leg raise the right leg to 75 degrees while the 
veteran was seated in the chair, and he could hold the foot 
in this position.  He was able to straight leg the left leg 
to 75 degrees.  These motions caused pain.  The diagnosis was 
degenerative joint disease affecting the lumbar spine with 
significant arthrofibrosis and a chronic pain picture.  It 
was noted that the veteran had a significant functional 
problem affecting his lumbar spine and both lower 
extremities, resulting in marked fatigability, marked lack of 
endurance, and marked weakness.  This especially affected the 
lumbar spine and right lower extremity.  It was noted that 
the veteran had no active motion in his right leg.

In February 1998, VA X-rays of the lumbosacral spine showed 
degenerative changes involving the vertebral bodies.  X-ray 
of the pelvis showed bilateral degenerative joint disease.

An April 1998 VA document shows that the examiner who 
conducted the February 1998 examination reviewed his prior 
opinions based on the February 1998 X-rays.  It was noted 
that the X-ray of the pelvis was significant not only for 
bilateral joint disease involving both hips but involving the 
right hip joint.  There was practically no space between the 
femoral head and the acetabulum with bone on bone.  There was 
mild narrowing medially involving the left hip and not 
significant like on the right.  The X-rays of the lumbar 
spine revealed significant changes involving the lumbar 
vertebral bodies in the form of large spurs.  There was 
narrowing of disc space noted especially proximally.  The 
diagnosis was significant degenerative joint disease 
involving the lumbar spine.  It was noted that the veteran's 
clinical picture was further complicated not only by 
degenerative joint disease and chronic pain but the 
significant degenerative joint disease involving his right 
hip.  It was noted that the veteran moved very little and 
that this further increase his fatigability involving the 
lumbar spine because of his hip problem, especially on the 
right.

A VA medical document dated in September 1998 notes that the 
veteran's medical records were reviewed in order to determine 
whether the veteran's loss of motion of the right leg was 
related to his back condition.  It was noted that the veteran 
had a history of a cerebrovascular accident in the past with 
reported weakness in the upper extremity in 1981 and the 
entire right side in 1996.  There was some question of a 
multiple sclerosis that was supported by a brain MRI, but not 
by history or clinical examination.  It was unclear if the 
right lower extremity problems, being greater than the left, 
were secondary to his back conditions, as an X-ray of the 
right hip showed that the right hip was affected more than 
the left.  It was noted that the right hip arthritis would 
more likely cause the difficulties with the right lower 
extremity.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

The testimony of the veteran and his wife at a hearing before 
the undersigned in 1992 is to the effect that the veteran has 
significant functional impairment due to low back pain caused 
by his service-connected back condition.  This evidence is 
supported by the findings on VA medical examinations in 1991 
and 1994 that show marked limitation of motion of the lumbar 
spine and tenderness in this area.  The medical evidence also 
reveals the presence of myofascial pain syndrome related to 
the service-connected low back disability that affects the 
motion of the lumbar segment of the spine.  The evidence also 
indicates some lack of effort by the veteran in the range of 
motion testing and that he would not or could not stand on 
recent VA medical examinations to determine the severity of 
the limitation of motion of the low back.

The report of the veteran's VA joint examination in February 
1998 notes that he has a significant functional problem 
affecting his lumbar spine and both lower extremities, 
resulting in marked fatigability, marked lack of endurance, 
and marked weakness.  This especially affected the lumbar 
spine and right lower extremity.  It was noted that the 
veteran had no active motion in his right leg.  However, VA 
X-ray of the pelvis in February 1998 showed degenerative 
joint disease involving the right hip joint, and that his 
right hip problem significantly worsened his clinical 
picture.  A VA document dated in September 1998 notes that 
the veteran's medical records were reviewed and that the non-
service-connected right hip degenerative joint disease more 
likely caused his difficulties with the right lower 
extremity.

After consideration of all the evidence, including the 
testimony of the veteran and his wife, the Board finds that 
the veteran's low back disability is manifested primarily by 
marked limitation of motion, occasional spasms and tenderness 
of the low back area, mild neurological deficits of the left 
lower extremity, and myofascial pain syndrome that produces 
no more than severe functional impairment.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the reported 
limitation of motion of the low back is vague because of 
inability to test the veteran because of unrelated problems, 
that his low back spasms are occasional, and that the 
neurological deficits associated with the service-connected 
low back disability are mild in degree.  Under the 
circumstances, it appears that the overall symptoms are best 
evaluated as 40 percent disabling under Diagnostic Code 5293 
or 5292.  

The evidence does not show the presence of neurological 
deficits or other symptoms associated with the low back 
disability that cause pronounced attacks with little 
intermittent relief to support the assignment of a 60 percent 
rating under diagnostic code 5293.  The symptoms produced by 
the non-service-connected arthritis of the right hip may not 
be considered in the evaluation of the service-connected low 
back disability.  38 C.F.R. § 4.14 (1998).

The preponderance of the evidence is against the claim for a 
higher rating for the residuals of a low back injury with 
degenerative joint disease of the lumbar spine, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
49.



ORDER

Service connection for cervical spondylosis is granted.

An increased evaluation for residuals of a back injury with 
degenerative joint disease of the lumbar spine is denied.



REMAND


The February 1997 RO rating decision denied service 
connection for PTSD and tinnitus, an increased (compensable) 
evaluation for sinusitis, and granted service connection for 
bilateral hearing loss and assigned a zero percent rating.  
The veteran was notified of these determinations in April 
1997 and he was sent a statement of the case in September 
1997.  The evidence does not show receipt of a timely 
substantive appeal with the issues of service connection for 
PTSD and tinnitus, and for increased (compensable) 
evaluations for sinusitis and bilateral hearing loss.  The 
aforementioned statement of the case did not provide the 
veteran with the statutory and regulatory provisions 
regarding the filing of a timely appeal.  Due process 
requires that he be provided with an appropriate statement of 
the case with regard to this matter.  38 C.F.R. § 19.29 
(1998); Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the issue of entitlement to a higher rating 
for residuals of a left knee injury, initially assigned a 
10 percent evaluation, the record shows that medical evidence 
has been received relevant to this matter that has not been 
considered by the RO since the July 1997 RO rating decision 
that granted service connection for this condition.  Nor does 
the evidence show that the veteran waived initial 
consideration of this evidence by the RO.  Due process 
requires that the RO consider all relevant evidence and 
provide the veteran with a supplemental statement of the 
case.  38 C.F.R. § 20.1304(c) (1998).  


The evidence is unclear as to the specific symptoms 
attributable to the veteran's service-connected residuals of 
a left knee injury.  The duty to assist the veteran in the 
development of facts pertinent to this well grounded claim 
includes providing him with a thorough and contemporaneous 
medical examination that takes into account prior medical 
evaluations.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).


In a statement dated in April 1999, the representative 
requests service connection for residuals of a 
cerebrovascular accident.  This matter is "inextricably 
intertwined" to the claim for a total rating for 
compensation purposes based on individual unemployability, 
and the claims should be adjudicated simultaneously.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
submit all relevant evidence with regard 
to his claim for service-connection for 
residuals of cerebrovascular accident.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the extent of the residuals of a left 
knee injury that includes an opinion on 
the severity of these residuals, 
including any functional impairment 
caused by pain or weakness of the left 
leg attributable to this disorder.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness 
associated with this condition.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the left 
knee or leg is used repeatedly over a 
period of time.  The examiner should also 
be asked to determine whether the left 
knee joint exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinion by discussing medical 
principles as applied to specific medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

3.  After the above development, the RO 
should adjudicate the claim for service 
connection for residuals of 
cerebrovascular accident and review the 
claims for an increased evaluation for 
residuals of a left knee injury and a 
total rating for compensation purposes 
based on individual unemployability.  The 
RO should also address the issue of 
whether a timely substantive appeal was 
submitted with regard to the claims for 
service connection for PTSD and tinnitus, 
and increased (compensable) evaluations 
for sinusitis and bilateral hearing loss.

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case, including the 
statutory and regulatory provisions 
concerning the timeliness of an appeal, 
should be sent to the veteran and his 
representative.  They should also be 
advised that a substantive appeal must be 
filed with respect to any new issue 
within 60 days in order to have that 
issue considered with this appeal.  
38 C.F.R. § 20.302(c) (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

